

                             Exhibit 10.1
RETIREMENT AND TRANSITION AGREEMENT


This Retirement and Transition Agreement (“Agreement”) is made by and between
Frank T. “Chip” Webster (“Mr. Webster”) and Adams Resources & Energy, Inc., a
Delaware corporation (the “Company”).
 
WHEREAS, the Company and Mr. Webster entered into that certain Employment
Agreement dated May 12, 2004 (as amended on May 18, 2005, May 19, 2006, March 1,
2007, December 17, 2007, September 20, 2008, December 23, 2008, December 8,
2009, December 6, 2010, September 22, 2012, and December 5, 2013, the
“Employment Agreement”); and
 
WHEREAS, Mr. Webster expressed to the Company and its Board of Directors (the
“Board”) his desire to retire from his positions as President, Chief Executive
Officer and Chief Operating Officer of the Company; and
 
WHEREAS, the Board has authorized a succession plan whereby Mr. Webster will
resign as an employee of the Company; and
 
WHEREAS, the parties mutually desire to arrange for Mr. Webster’s retirement
from employment with the Company and its subsidiaries under certain terms set
forth herein; and
 
WHEREAS, in recognition of Mr. Webster’s dedicated service to the Company, the
Board deems it to be in the best interest of the Company that Mr. Webster
continue to provide leadership to the Company and accordingly desires that Mr.
Webster remain in his position as a member of the Board until at least the 2015
annual meeting of the stockholders of the Company (the “Annual Meeting”); and
 
WHEREAS, the parties mutually desire to provide a smooth transition between
Mr. Webster’s retirement from employment with the Company to his continued role
as a member of the Board; and
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Mr. Webster and the Company hereby mutually agree as
follows:
 
1. Employment Agreement Terminated.  Mr. Webster and the Company hereby agree to
terminate the Employment Agreement, and that this Agreement will replace,
extinguish and supersede the Employment Agreement except where otherwise stated
herein.
 
2. Separation and Retirement.  Effective as of March 2, 2015 (the “Retirement
Date”), Mr. Webster acknowledges and agrees to resign as an employee of the
Company, but agrees to remain in his position as a member of the Board until at
least the Annual Meeting.  Mr. Webster agrees to take any and all further acts
necessary to accomplish such resignation.  Mr. Webster acknowledges and agrees
that on or by the next regularly scheduled payday after the Retirement Date, the
Company shall pay Mr. Webster all wages; accrued, unused vacation pay (if any);
unpaid expense reimbursements due to Mr. Webster (if any); and any other
compensation due to Mr. Webster for his work completed through the Retirement
Date.
 
3. Retirement Payment.  Mr. Webster has been offered and agrees to accept from
the Company retirement pay in the total gross amount of ONE MILLION ONE HUNDRED
SIXTY-SEVEN THOUSAND ONE HUNDRED TWENTY AND 95/00 ($1,167,120.95), less all
applicable withholdings (the “Retirement Payment”).  The Retirement Payment
shall be paid to Mr. Webster within fourteen (14) days after receipt by the
Company of the Release Agreement (as defined in Paragraph 5 below) signed by Mr.
Webster.  Mr. Webster understands and agrees that the Retirement Payment is in
consideration for Mr. Webster’s release and other promises set forth in this
Agreement and is not otherwise due to Mr. Webster.
 
4. Cessation of Benefits.  Mr. Webster acknowledges and agrees that his right to
participate in the Company’s benefits plans or programs will cease effective on
the Retirement Date.  Mr. Webster may be eligible for continuation of medical
and dental coverage as provided for in the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”).  Mr. Webster understands that continued health insurance
coverage, if any, will be at Mr. Webster’s expense, and requires timely and
proper completion of the application form received from the administrative
services provider.
 
5. Release of all Claims.  As consideration for the performance of the
obligations of the Company under this Agreement, including the Retirement
Payment, Mr. Webster agrees to execute a release in the form attached hereto as
Exhibit A discharging the Company, its parent, predecessor, successor,
subsidiaries, and affiliate companies, past and present, as well as its
respective employees, officers, directors, members, trustees, owners, investors,
stockholders, agents, attorneys, insurers, fiduciaries of employee benefit
plans, representatives, assigns, and successors, past and present, and each of
them from any and all claims, liabilities, demands, and causes of action arising
on or after the date this Agreement is executed (the “Release Agreement”).
 

 
1

--------------------------------------------------------------------------------

 



6. Confidential Information.  Mr. Webster hereby acknowledges that in connection
with his employment by the Company and his service as a member of the Board he
will be exposed to and may obtain certain Confidential Information (as defined
below) (including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or complied by Mr. Webster or otherwise has been or is made available
to him) regarding the business and operations of the Company and its
subsidiaries or affiliates.  Mr. Webster further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Company.  For purposes of this Agreement,
“Confidential Information” includes, without limitation, any information
heretofore or hereafter acquired, developed or used by the Company or its direct
or indirect subsidiaries relating to the business affairs of the Company or its
direct or indirect subsidiaries or other geological, geophysical, economic,
financial or management aspects of the business, operations, properties or
prospects of the Company or its direct or indirect subsidiaries, whether oral or
in written form.  Mr. Webster agrees that all Confidential Information is and
will remain the property of the Company. Mr. Webster further agrees that, except
for disclosures occurring in the good faith performance of his duties for the
Company, Mr. Webster will hold in the strictest confidence all Confidential
Information, and will not, for a period ending five (5) years after the
Retirement Date, directly or indirectly, duplicate, sell, use, lease,
commercialize, disclose or otherwise divulge to any person or entity any portion
of the Confidential Information or use any Confidential Information, directly or
indirectly, for his own benefit or profit or allow any person, entity or third
party, other than the Company or its authorized executives, to use or otherwise
gain access to any Confidential Information.  Mr. Webster will have no
obligation under this Agreement with respect to any information that becomes
generally available to the public other than as a result of a disclosure by Mr.
Webster or his agent or other representative or that becomes available to Mr.
Webster on a non-confidential basis from a source other than the
Company.  Further, Mr. Webster will have no obligation under this Agreement to
keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company; provided,
however, that if and when such a disclosure is required by law, Mr. Webster
promptly will provide the Company with notice of such requirement, so that the
Company may seek an appropriate protective order.
 
7. Return of Company Property.  Mr. Webster agrees that, to aid in his smooth
retirement after the Retirement Date, upon request of the Company he will return
to the Company all property (including property purchased or paid for by the
Company in Mr.  Webster’s possession, custody or control) which belongs to the
Company, including any keys, access cards, computers, pagers, or other equipment
and any Company records, files, data, and documents (whether on a work or
personal computer, in electronic format or otherwise, and whether confidential
in nature or not); provided that Mr. Webster shall not be required to return his
cell phone.  Notwithstanding anything to the contrary in this Section 7, for a
period of three months from the Retirement Date, Mr. Webster shall continue to
have access to and use of his office, computer, other Company equipment, and
parking spot.
 
8. No Admission.  Mr. Webster understands and agrees that this Agreement is not
and shall not be deemed or construed to be an admission by the Company of any
wrongdoing of any kind or of any breach of any contract, law, obligation,
policy, or procedure of any kind or nature, all of which the Company expressly
denies.  This Agreement is made simply to memorialize and facilitate Mr.
Webster’s retirement from the Company.
 
9. Entire Agreement.  Mr. Webster has carefully read and fully understands all
of the terms of this Agreement.  Mr. Webster agrees that this Agreement together
with the Release Agreement referenced herein, embodies the entire understanding
of the parties hereto, and, upon the Effective Date, will supersede all other
oral or written agreements specifically including, but not limited to the
Employment Agreement or understandings between them regarding the subject matter
hereof.  No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter of this Agreement, has been made by either
party which is not set forth expressly in this Agreement or the other documents
referenced in this Paragraph 9.
 
10. Assignment; Successors; Binding Agreement.  This Agreement may not be
assigned by any party, whether by operation of law or otherwise, without the
prior written consent of the other parties, except that any obligation of the
Company arising out of this Agreement may be assigned to any corporation or
entity controlling, controlled by, or under common control with the Company, or
succeeding to the business and substantially all of the assets of the
Company.  Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.  The Company will
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or units a written agreement to perform all terms of this
Agreement.
 
11. Representations; Modifications; Severability. Mr. Webster acknowledges that
he has not relied upon any representations or statements, written or oral, not
set forth in this Agreement.  This Agreement cannot be modified except in
writing and signed by both parties.  If any part of this Agreement is found to
be unenforceable by a court of competent jurisdiction, then such unenforceable
portion will be severed from and shall have no effect upon the remaining
portions of the Agreement.  The Company may assign its rights and obligations
under this Agreement.
 
12. Applicable Law.  This Agreement shall be governed by and interpreted under
the laws of the State of Texas without regard to conflict of laws.  The parties
agree that any dispute concerning this Agreement shall be brought only in a
court of competent jurisdiction in Harris County, Texas.
 
13. Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
 
14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
 
15. Headings.  The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.
 

 
2

--------------------------------------------------------------------------------

 



16. Construction.  As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
 
17. Capacity; No Conflicts.  Mr. Webster represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
 



 
3

--------------------------------------------------------------------------------

 



Agreed to and executed on this 26th day of February, 2015.








By: /s/ Frank T. “Chip” Webster
Frank T. “Chip” Webster
   







Agreed to and executed on this 26th day of February, 2015.








Adams Resources & Energy, Inc.
     
By: /s/ Richard B. Abshire
Richard B. Abshire
Chief Financial Officer
 

 
 

 
4

--------------------------------------------------------------------------------

 



EXHIBIT A


RELEASE AGREEMENT


This Release Agreement (“Release Agreement”) is made by and between Frank T.
“Chip” Webster (“Mr. Webster”) and Adams Resources & Energy, Inc., a Delaware
corporation (the “Company”).  Capitalized terms used but not otherwise defined
in this Agreement shall have the respective meanings assigned to such terms in
the Retirement and Transition Agreement dated February 26, 2015 (the “Retirement
Agreement”).


WHEREAS, Mr. Webster and the Company previously entered into the Retirement
Agreement, which provides that upon Mr. Webster to timely execution of this
Release Agreement, the Company would pay Mr. Webster the Retirement Payment; and


WHEREAS, in accordance with Mr. Webster’s obligation to enter into the Release
Agreement in exchange for payment of the Retirement Payment, the Company and Mr.
Webster hereby enter into this Release Agreement;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties set forth in this Release Agreement and the Retirement
Agreement, and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Release of Claims. In consideration for the Retirement Payment, as well as
the other promises set forth in this Agreement, Mr. Webster, on behalf of
himself and each of his descendants, ancestors, dependents, heirs, executors,
administrators, representatives and assigns, voluntarily and knowingly waives,
releases, and discharges the Company, its parent, predecessor, successor,
subsidiaries, and affiliate companies, past and present, as well as its
respective employees, officers, directors, members, trustees, owners, investors,
stockholders, agents, attorneys, insurers, fiduciaries of employee benefit
plans, representatives, assigns, and successors, past and present, and each of
them (collectively, the “Released Parties”) from all claims, liabilities,
demands, damages, obligations, grievances, and causes of action, known or
unknown, fixed or contingent, which Mr. Webster may have or claim to have
against any of them as a result of Mr. Webster’s employment and/or retirement
from employment and/or as a result of any other matter arising through the date
of Mr. Webster’s signature on this Release Agreement.  Mr. Webster agrees not to
file a lawsuit to assert any such released claims.  Mr. Webster hereby
represents and warrants that he has not filed any action, complaint, charge,
grievance, arbitration or similar proceeding against the Company or the other
Released Parties, and Mr. Webster agrees not to accept any monetary damages or
other personal relief (including legal or equitable relief) in connection with
any administrative claim, lawsuit or proceeding filed by any person or entity
pertaining to Mr.  Webster’s employment or retirement from employment with the
Company.  This waiver, release and discharge includes, but is not limited to:
 

 
5

--------------------------------------------------------------------------------

 



a.  
claims arising under federal, state, or local laws regarding employment or
prohibiting employment discrimination such as, without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Equal Pay Act; the Age
Discrimination in Employment Act of 1967 as amended, including the Older
Workers’ Benefit Protection Act of 1990; the Occupational Health and Safety Act;
the Texas Labor Code; the National Labor Relations Act; Section 1981 of the
Civil Rights Act of 1866, as amended; the Americans with Disabilities Act of
1990; the Rehabilitation Act; the Fair Labor Standards Act; the Family and
Medical Leave Act (FMLA) of 1993; the Genetic Information Nondiscrimination Act;
the Sarbanes Oxley Act of 2002; Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (COBRA); the Health Insurance and Portability Accountability
Act of 1996 (HIPAA); and the Worker Adjustment and Retraining Notification
(WARN) Act of 1988;

 
b.  
claims for breach of oral or written express or implied contract or promissory
estoppel or quantum meruit, including any employment-related offer or agreement
and including any claims for breach of the implied duty of good faith and fair
dealing;

 
c.  
claims for personal injury, harm, or other damages (whether intentional or
unintentional and whether occurring on the job or not, including, without
limitation, negligence, defamation, misrepresentation, fraud, intentional
infliction of emotional distress, assault, battery, invasion of privacy, and
other such claims);

 
d.  
claims arising from his retirement and separation from employment, including,
without limitation, public policy or retaliation claims under statute or common
law;

 
e.  
claims for wages, commissions, bonuses, equity or other incentive programs, or
any other form of compensation other than any pending workers’ compensation
benefits claim; or

 
f.  
claims for benefits including, without limitation, those arising under the
Employee Retirement Income Security Act of 1974.

 
NOTHING IN THIS AGREEMENT SHALL CONSTITUTE OR BE CONSTRUED AS A WAIVER, RELEASE
OR DISCHARGE OF, OR AS AN ATTEMPT TO WAIVE, RELEASE OR DISCHARGE, (I) ANY RIGHT
OR CLAIM FOR RIGHTS UNDER THIS RELEASE AGREEMENT, OR (II) ANY RIGHT OR CLAIM
WHICH IS NOT WAIVABLE AS A MATTER OF LAW OR ANY CLAIM ARISING AFTER THE DATE OF
MR. WEBSTER’S SIGNATURE ON THIS AGREEMENT.

 
6

--------------------------------------------------------------------------------

 



2. Administrative Complaint.  Nothing in this Release Agreement shall be
construed to restrict or prevent Mr. Webster from, or impose any conditions
precedent to or penalty for, filing a charge or complaint, including a challenge
to the validity of this Release Agreement, with the Equal Employment Opportunity
Commission (EEOC), the National Labor Relations Board (NLRB) or comparable
federal, state or local agency, or from participating in an investigation or
proceeding conducted by the EEOC, NLRB or comparable federal, state or local
agency.  However, Mr. Webster understands and agrees that even if a charge is
filed by Mr. Webster or on his behalf with the EEOC, NLRB or a comparable
federal, state or local agency, Mr. Webster waives any right to damages or
payment of any money or other relief personal to Mr. Webster relating to any
event which occurred prior to his execution of this Release Agreement.


3. Release of Age Discrimination Claims.  Mr. Webster understands and agrees
that, by signing this Agreement, Mr. Webster is waiving any and all rights or
claims that he may have arising under the Age Discrimination in Employment Act
(ADEA), as amended by the Older Workers’ Benefit Protection Act (OWBPA), which
have arisen on or before the date of Mr. Webster’s signature on this Release
Agreement.  Mr. Webster represents that the statutory requirements for a waiver
of his rights under the ADEA and the OWBPA have been satisfied.  Specifically,
Mr. Webster acknowledges that:


a.  
This Release Agreement is written in a manner calculated to be understood by
Mr. Webster and that he in fact understands the terms, conditions and effect of
this Release Agreement.

 
b.  
This Release Agreement refers to rights or claims arising under the ADEA and
OWBPA.

 
c.  
Mr. Webster does not waive rights or claims that may arise after the date this
Release Agreement is executed.

 
d.  
Mr. Webster waives his rights or claims only in exchange for consideration in
addition to anything of value to which Mr. Webster is already entitled.

 
e.  
Mr. Webster is hereby advised in writing by this Release Agreement that he has a
right and is encouraged to consult with an attorney before signing this Release
Agreement, and acknowledges that he has done so to the extent he so desires.

 
f.  
Mr. Webster has twenty-one (21) days in which to consider this Release Agreement
before accepting it, but he need not take that long if he does not wish to do
so; any decision to sign this Release Agreement before the twenty-one (21) days
have expired has been made voluntarily and not because of any fraud or coercion
or improper conduct by the Company; if the Release Agreement is not signed by
Mr. Webster within the twenty-one (21) day period, it is automatically revoked
and is null and void; and

 

 
7

--------------------------------------------------------------------------------

 



g.  
This Release Agreement may be revoked by Mr. Webster within seven (7) calendar
days of his execution of the Release Agreement by giving immediate written
notice to Richard B. Abshire, Adams Resources & Energy, Inc., 17 South Briar
Hollow Lane, Suite 100, Houston, Texas 77027, RickA@adamsresources.com.  This
Release Agreement shall not become final and enforceable and the Retirement
Payment shall not be made to Mr. Webster until such seven (7) day period has
expired.

 
4. No Release of Certain Rights.  Notwithstanding anything to the contrary in
this Release Agreement, Mr. Webster does not release and expressly retains (a)
all right to indemnity, contribution, and a defense, and directors and officers
and other liability coverage that Mr. Webster may have under any statute, the
bylaws of the Company or by any other agreement, (b) the right to receive the
Retirement Payment, and (c) the right to any unpaid business expenses.


5. No Admission.  Mr. Webster understands this Release Agreement is not and
shall not be deemed or construed to be an admission by the Company of any
wrongdoing of any kind or of any breach of any contract, obligation, policy, or
procedure of any kind or nature.


6. Entire Agreement.  Mr. Webster has carefully read and fully understands all
of the terms of this Release Agreement.  Mr. Webster agrees that this Release
Agreement together with the Retirement Agreement, set forth the entire agreement
of the parties hereto and, except as provided in Paragraph 9 of the Retirement
Agreement, supersedes, cancels, voids and renders of no further force and effect
any and all other agreements, communications, representations, promises,
covenants, communications and arrangements, whether oral or written, between the
Company and its subsidiaries, affiliates, or related entities, on the one hand,
and Mr. Webster on the other hand, that may have been executed or made prior to
the date of this Release Agreement and which also may address the subject
matters contained herein.


7. Representations; Modifications; Severability. Mr. Webster acknowledges that
he has not relied upon any representations or statements, written or oral, not
set forth in this Release Agreement.  This Release Agreement cannot be modified
except in writing and signed by both parties.  If any provision of this Release
Agreement is held invalid, the invalidity shall not affect other provisions or
applications of the Release Agreement which can be given effect without the
invalid provisions or applications and to this end the provisions of this
Release Agreement are declared to be severable.


8.           Applicable Law.  This Release Agreement shall be governed by and
interpreted under the laws of the State of Texas without regard to conflict of
laws.  The parties agree that any dispute concerning this Agreement shall be
brought only in a court of competent jurisdiction in Harris County, Texas.











 
8

--------------------------------------------------------------------------------

 



Agreed to and executed on this 26th day of February, 2015.




By:  /s/ Frank T. “Chip” Webster
Frank T. “Chip” Webster
   







Agreed to and executed on this 26th day of February, 2015.


Adams Resources & Energy, Inc.
     
By: /s/ Richard B. Abshire
Richard B. Abshire
   

 
 
